Fourth Court of Appeals
                                    San Antonio, Texas
                                           May 6, 2022

                                       No. 04-21-00240-CV

                      INTEREST OF C.H., J.H., E.H., I.B.H., AND I.A.H.

                    From the 112th Judicial District Court, Sutton County, Texas
                                     Trial Court No. CV06287
                        Honorable Pedro (Pete) Gomez Jr., Judge Presiding


                                          ORDER
Sitting:         Rebeca C. Martinez, Chief Justice
                 Luz Elena D. Chapa, Justice
                 Beth Watkins, Justice

    The Appellee's Motion to File One Response to Briefs of Appellants is hereby
GRANTED.

           It is so ORDERED on May 6, 2022.

                                                             PER CURIAM

           ATTESTED TO: _______________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT